Dismissed and Memorandum Opinion filed January 8, 2004








Dismissed and Memorandum Opinion filed January 8,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00599-CV
____________
 
AHMAD ALYASIN,
Appellant
 
V.
 
OSAMA LATIF and ASTRODOME AUTO SALES,
INC., Appellees
 

 
On Appeal from the 152nd
District Court
Harris County, Texas
Trial Court Cause No.  02-07328
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed March 18, 2003.
On December 22, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 8, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.